DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 24, 2022. Amendments to claims 1-20 have been entered. The claim objections have been withdrawn in view of the amendments. The statement of reasons for the indication of allowable subject matter over prior art was already stated in the Office action mailed on March 4, 2022 and hence not repeated here. Claims 1-20 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for automatically processing insurance claims, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity such as commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 15 is directed to a method. 
	Step 2A – Prong one: The limitations of “storing, by the one or more hardware processors, in a database of explanation code ranks, associations between a plurality of explanation codes and a plurality of hierarchical ranks; receiving, by the one or more hardware processors, from a claims generator, a first electronic document representing an insurance claim, wherein the electronic document representing the insurance claim comprises at least one line, and wherein each line comprises at least one procedure code and at least one explanation code; selecting, by the one or more hardware processors, a first line from the at least one line of the electronic document representing the insurance claim; selecting, by the one or more hardware processors, a first explanation code from the selected first line of the electronic document representing the insurance claim; determining, by the one or more hardware processors, a first hierarchical rank of the plurality of the hierarchical ranks for the selected first explanation code in the selected first line based on predetermined associations between the explanation codes and the hierarchical ranks stored in the database of explanation code ranks; determining, by the one or more hardware processors, according to the determined first hierarchical rank for the selected first explanation code, whether the selected first line comprising the selected first explanation code should be modified; modifying, by the one or more hardware processors, the selected first line comprising the selected first explanation code when it is determined that the selected first line comprising the selected first explanation code should be modified; and outputting, by the one or more hardware processors, a second electronic document representing the insurance claim after determining whether the selected first line comprising the selected first explanation code should be modified” as drafted without the italicized portions, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial or legal interactions (including fulfilling agreements). Processing insurance claims is fulfilling the terms of the insurance agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. That is, other than, one or more hardware processors and a claims generator nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of one or more hardware processors and a claims generator to perform all the steps. A plain reading of Figure 7 and associated descriptions in paragraph [0048] reveals that the hardware processor may be one or more general purpose microprocessors suitably programmed to perform the claimed steps. The claims generator is broadly interpreted to include generic software suitably programmed to perform the associated functions. The electronic documents are generic electronic documents with specific information pertaining to those documents. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the claims generator in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 15 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a claims generator to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible. Independent claims 1 and 8 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-7, 9-14 and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-3, 9-10 and 16-17 the claimed limitations “further comprising: determining, by the one or more hardware processors, according to a modifier in the selected first line, whether the selected first line should be modified; wherein modifying the selected first line comprises: selecting, by the one or more hardware processors, a first procedure code from the selected first line of the electronic document representing the insurance claim; and modifying, by the one or more hardware processors, the selected first line according to the selected first procedure code” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
	In claims 4-6, 11-13 and 18-20, the claimed limitations “further comprising: selecting, by the one or more hardware processors, a second explanation code from the selected first line of the electronic document representing the insurance claim; determining, by the one or more hardware processors, a second hierarchical rank of the plurality of the hierarchical ranks for the selected second explanation code in the selected first line based on the predetermined associations between the explanation codes and the hierarchical ranks stored in the database of explanation code ranks; and determining, by the one or more hardware processors, according to the determined second hierarchical rank for the selected second explanation code, whether the selected first line should be modified”, “further comprising: modifying, by the one or more hardware processors, at least one of the selected first explanation code and the selected second explanation code when it is determined that the first line comprising the selected first explanation code should be modified”, “further comprising: deleting, by the one or more hardware processors, at least one of the selected first explanation code and the selected second explanation code from the selected first line” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process. 
	In claims 7 and 14, the claimed limitations “further comprising: determining, according to the selected first procedure code in the selected first line, whether the selected first line should be modified” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 13-20 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claim(s) recite(s) a method for automatically processing insurance claims by accessing associations between explanation codes and hierarchical ranks stored in a database of explanation code ranks, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity such as commercial interactions (including fulfilling agreements) as discussed in the rejection. As discussed in the rejection all the steps of all the claims have been considered in arriving at the overall abstract idea of a method for automatically processing insurance claims. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 7 and associated descriptions in paragraph [0048] reveals that the hardware processor may be one or more general purpose microprocessors suitably programmed to perform the claimed steps. The claims generator is broadly interpreted to include generic software suitably programmed to perform the associated functions. The electronic documents are generic electronic documents with specific information pertaining to those documents. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. All the additional elements in all the steps of the claim are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
	The claims contain little more than a directive to “use the computer components” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). The claims of the instant case employ a generic system comprising a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform the claimed functions. Functions such as “storing, receiving, selecting, determining, modifying and outputting” are conventional functions of a computer system. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). While the Applicants may have intended the claimed invention to be tied inextricably to computer technology, it is clear to one of ordinary skill in the art that the computer system is merely used as a platform to apply the abstract idea. 
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the decisions relating to “storing, in a database of explanation code ranks, associations between a plurality of explanation codes and a plurality of hierarchical ranks; receiving, a first electronic document representing an insurance claim, wherein the electronic document representing the insurance claim comprises at least one line, and wherein each line comprises at least one procedure code and at least one explanation code; selecting a first line from the at least one line of the electronic document representing the insurance claim; selecting a first explanation code from the selected first line of the electronic document representing the insurance claim; determining a first hierarchical rank of the plurality of the hierarchical ranks for the selected first explanation code in the selected first line based on predetermined associations between the explanation codes and the hierarchical ranks stored in the database of explanation code ranks; determining, according to the determined first hierarchical rank for the selected first explanation code, whether the selected first line comprising the selected first explanation code should be modified; modifying the selected first line comprising the selected first explanation code when it is determined that the selected first line comprising the selected first explanation code should be modified; and outputting a second electronic document representing the insurance claim after determining whether the selected first line comprising the selected first explanation code should be modified” in the context of automatically processing insurance claims by accessing associations between explanation codes and hierarchical ranks stored in a database of explanation code ranks, for which a computer is used as a tool in its ordinary capacity. Hence, the claims are directed to an abstract idea. Therefore, Applicants’ arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Rosenberger, Ronald Lee (US Pub. 2005/0261944 A1) discloses an automated data processing systems and associated method for detecting and reporting the erroneous processing and adjudication of heath care claims and resulting payments made to a heath care provider by one or more third parties, such as medical insurance companies. A rules engine applies business logic to compare an electronic representation of a claim, an electronic representation of a payment and an associated explanation of benefits, with an electronic representation of contractual terms to determine any discrepancies between the electronic representation of the claim and the electronic representation of the payment and the explanation of benefits in relation to the electronic representation of the contractual terms. Any discrepancies uncovered by this comparison are reported to the user.
	(b) Woods et al. (US Pub. 2005/0060205 A1) discloses graphical display in an insurance processing system. The graphical display may include a human body representation. The human body representation may provide information to a user that is helpful in specifying insurance claim information. For example, the representation may provide information regarding body parts, information regarding injury codes, information regarding common injuries, information regarding common treatments and/or information regarding treatment codes. The representation may also be used to provide input into the insurance processing system. In some embodiments, menus may be provided on various graphical representations for inputting body parts, respective injuries, and treatments.
	
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

June 5, 2022